Citation Nr: 1706897	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, claimed as intermittent claudication and muscle cramps, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, claimed as intermittent claudication and muscle cramps, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from November 2008 to January 2010.  He also served in the National Guard of Tennessee from July 2003 to January 2014.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the case for further action by the originating agency in October 2014.  At that time, the issues on appeal included entitlement to service connection for a left elbow disability.  Service connection for left elbow degenerative joint disease was awarded in a January 2015 rating decision effective January 3, 2010.  This constitutes a complete grant of the benefit sought on appeal and the claim for entitlement to service connection for a left elbow disability is no longer on appeal.  The remaining claims have now returned to the Board for further appellate action.  

In its October 2014 remand, the Board referred claims for entitlement to service connection for nerve damage and erectile dysfunction, as well as claims for increased ratings for a back condition and posttraumatic stress disorder (PTSD) to the Agency of Original Jurisdiction (AOJ).  The record does not indicate that any action was taken on these claims and they have not been adjudicated by the AOJ.  Therefore, the Board still does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with the October 2014 remand instructions.  In its previous remand, the Board ordered that the Veteran should be provided a VA examination and medical opinion addressing whether the claimed lower extremity vascular disease was etiologically related to active duty service or a service-connected disability.  A VA examination was conducted in December 2014, and while the examiner provided a medical opinion addressing service connection as directly due to service, the examiner did not issue an opinion regarding service connection on a secondary basis.  Therefore, an additional medical opinion addressing this theory of entitlement is required by VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment for the period from September 21, 2014 to the present.  

2.  Provide the claims file to a VA examiner with the appropriate expertise to answer the questions below.  If it is determined that a new examination is necessary, provide an appropriate examination.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  

The December 2014 VA examiner concluded that the Veteran's vascular disease was etiologically related to smoking.  The Veteran contends that service connection is warranted for peripheral arterial disease as secondary to PTSD as the service-connected psychiatric disorder was the cause of his smoking.  After a complete review of the claims file, the examiner should answer the following questions:

a)  Did the Veteran's service-connected PTSD cause him to use tobacco products after service?  

Under VAOPGCPREC 6-2003, service connection is possible for a disability related to tobacco use after service if the disability is proximately due to a service-connected disability not attributable to the use of tobacco products.  In other words, if the Veteran's PTSD is the proximate cause of his smoking (as a form of self-medication or coping mechanism, etc.), service connection is possible for peripheral arterial disease as secondary to PTSD.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; VAOPGCPREC 6-2003.

b)  If the Veteran's PTSD is not the cause of his smoking, is the diagnosed peripheral arterial disease of the lower extremities caused or aggravated by any other service-connected disability?  The examiner must address the aggravation aspect of the secondary service connection claim.  

A full explanation must be provided for all provided medical opinions. 

3.  Then, readjudicate the claims.  If the benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the claims file to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







